ORDER

Rhonda Allen (“defendant”) appeals the judgment on her conviction of one count of distribution of a controlled substance, in violation of section 195.211 RSMo (2000). Defendant claims that the trial court erred in overruling her objection to the rebuttal witness of the state.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).